This was a suit in equity, and the relief demanded, among other things, was that a certain mortgage be declared to be void and of no effect; that it be delivered up to be canceled of record; and that the bonds sought to be secured thereby be likewise delivered up for cancellation. The answer admitted certain allegations of the complaint, specifically. Others, it admitted in a qualified manner, making, in connection therewith, other allegations of fact by way of explanation and justification, and denied others.
The cause coming on for trial before a court without a jury, the plaintiff presented such evidence as he deemed necessary *Page 87 
and rested. Thereupon the defendant made a motion to dismiss the complaint. Decision was reserved. About two months later, the court granted the motion to dismiss and a judgment was subsequently entered dismissing the complaint upon the merits of the case.
The appeal to this court from the judgment of affirmance thereof must be dismissed, because the trial court failed to comply with the following provisions of section 1022 of the Code of Civil Procedure: "The decision of the court, or the report of the referee, upon the trial of the whole issue of fact, must state separately the facts found, and the conclusions of law." When a complaint is dismissed before the introduction of testimony it is a determination that the complaint does not state facts sufficient to constitute a cause of action, and in such case a situation is presented which does not come within the purview of that section. Neither does a case where judgment is rendered on the pleadings. (Eaton v. Wells, 82 N.Y. 576.) But in any and every case triable before a court without a jury or heard by a referee, if any evidence be presented, a decision stating separately the facts found and the conclusions of law based thereon must be made. If it be not done, the judgment cannot be reviewed. (Bridger v. Weeks, 30 N.Y. 328.)
The Code afforded to the plaintiff ample opportunity for protection against the omission of the court. (§ 1010.) But he did not avail himself of it. He did not even submit in writing a statement of facts which he deemed established and desired the court to find as provided by section 1023.
A difference of opinion has heretofore existed in several of the departments as to the conditions which bring a case within the command of section 1022. (People ex rel. Colton v.Ranson, 2 N.Y.S.R. 78; Benjamin v. Allen, 7 Civil Pro. R. 202; Rousseau v. Bleau, 29 N.Y.S.R. 334; Grange v.Palmer, 31 id. 612; Bishop v. Empire Tran. Co., 5 J.  S. 12.)
An examination of the questions to which the counsel for the appellant called our attention on the argument led to the *Page 88 
conclusion that no error was comitted at General Term, but as we have concluded that the appeal ought to be dismissed, the occasion does not call for an expression of the reasons inducing such conclusion.
The appeal should be dismissed.
All concur, except BRADLEY, J., not voting.
Appeal dismissed.